97 F.3d 1452
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gary A. MEYERS, Plaintiff-Appellant,v.NORFOLK AND WESTERN RAILWAY COMPANY, Defendant-Appellee.
No. 95-3408.
United States Court of Appeals, Sixth Circuit.
Sept. 25, 1996.

Before:  KEITH, NORRIS, and DAUGHTREY, Circuit Judges.
MEMORANDUM OPINION
PER CURIAM.


1
Following a jury verdict for defendant, Norfolk and Western Railway Company, plaintiff, Gary A. Meyers, filed a motion for a new trial.  He now appeals from an order of the district court denying that motion.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in denying the motion for a new trial.


3
Because the reasoning which supports the denial of the motion for a new trial has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the order of the district court is affirmed upon the reasoning employed by that court in its Memorandum Opinion dated February 28, 1995.